Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14-26 have been examined and claims 1-15 have been canceled.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-17,21-234  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraenert et al. (US 6,002,505) or Hammes et al. (US 2012/0074296).
As per claim 1, Kraenert or Hammes shows an object detection device for a light projection surface (Kraenert: col. 2, ln 64 – col. 3, ln 17 or Hammes: abstract), comprising: 
at least one light source for emitting a light beam in such a way that a beam pattern of light beams emitted by a plurality of light sources or of partial beams of the at least one light beam emitted by the at least one light source is able to be radiated at least one of onto a portion of the light projection surface and into a partial environment of the light projection surface (Kraenert: Fig. 3, col. 11 ln 65 – col. 12, ln. 15; Hammes: Para 53); and 
a detection device for establishing a possible penetration of the radiated beam pattern by an object based on a reflection of the radiated beam pattern, and for outputting an object warning signal when the object is detected (Kraenert: Fig. 3, col. 11 ln 65 – col. 12, ln. 15; Hammes: Para 54-55).
As per claim 21, Kraenert or Hammes shows a device for projecting at least one scanning beam onto a light projection surface (Kraenert: col. 2, ln 64 – col. 3, ln 17 or Hammes: abstract), comprising: 
an object detection device for the light projection surface, comprising: at least one light source for emitting a light beam in such a way that a beam pattern of light beams emitted by a plurality of light sources or of partial beams of the at least one light beam emitted by the at least one light source is able to be radiated at least one of onto a portion of the light projection surface and into a partial environment of the light projection surface (Kraenert: Fig. 3, col. 11 ln 65 – col. 12, ln. 15; Hammes: Para 53);  and
 a detection device for establishing a possible penetration of the radiated beam pattern by an object based on a reflection of the radiated beam pattern, and for outputting an object warning signal when the object is detected (Kraenert: Fig. 3, col. 11 ln 65 – col. 12, ln. 15; Hammes: Para 54-55).
As per claim 22, Kraenert or Hammes shows the device is one of a projector, an image projector, and an optical scanning device (Kraenert: Fig. 3, col. 11 ln 65 – col. 12, ln. 15; Hammes: Para 53-55).
As per claim 23, Kraenert or Hammes shows a method for monitoring a light projection surface for penetration by an object (Kraenert: col. 2, ln 64 – col. 3, ln 17 or Hammes: abstract),  comprising: 
radiating a beam pattern at least one of onto a portion of the light projection surface and into a partial environment of the light projection surface (Kraenert: Fig. 3, col. 11 ln 65 – col. 12, ln. 15; Hammes: Para 53); and 
ascertaining whether the radiated beam pattern has been penetrated by an object based on a reflection of the radiated beam pattern (Kraenert: Fig. 3, col. 11 ln 65 – col. 12, ln. 15; Hammes: Para 54-55).
 As per claim 15, Kraenert shows the object detection device is developed to interact with a device projecting at least one scanning beam onto the light projection surface, at least in that the device is able to be controlled with the aid of the object warning signal to reduce a light intensity of the at least one scanning beam projected onto the light projection surface or to at least briefly interrupt a projection of the at least one scanning beam onto the light projection surface (Kraenert: Fig. 3, col. 11 ln 65 – col. 12, ln. 15 and col. 2, ln 48-63 shows the light intensity is reduced in the region of the detected object and switched off)
 As per claim 16, Hammes shows a beam splitter device by which the at least one light beam emitted by the at least one light source is able to be split into a plurality of partial beams such that a beam pattern of partial beams is able to be radiated at least one of onto the portion of the light projection surface and into the partial environment of the light projection surface (Para. 53).
   As per claim 24, Hammes shows splitting up at least one light beam emitted by at least one light source into a plurality of partial beams such that a beam pattern of the partial beams of the at least one light beam emitted by the at least one light source is radiated at least one of onto the portion of the light projection surface and into the partial environment of the light projection surface (Para. 53).
 As per claim 17, Hammes shows the beam splitter device includes at least one of at least one diffractive optical element and at least one holographic element (Para. 53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes et al. (US 2012/0074296) in view of McEldowney (US 2010/0304854).
As per 18, Hammes show diffractive optical element but does not explicitly mention the at least one diffractive optical element is one of a prism and an optical grating.  
In the analogous art, McEldowney shows diffractive optical element is one of a prism and an optical grating (Para. 20: diffraction grating or other diffractive optical element.  In other words, diffraction grating is similar to diffractive optical element wherein the diffraction grating is optical grating). 
Therefore, it would have been obvious at the time the invention was made to include the optical grating as suggest by McEldowney to the device of Hammes because optical grating is standard diffractive element. It would be an implementation of use of know techniques to improve similar device in the same way.
 

Allowable Subject Matter
Claims 19-20 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689